DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claims 1-6 and 11 were previously pending. Applicant amended claim 1. Claims 1-6 and 11 are under consideration.
Applicant’s claim amendments did not overcome the previously presented rejection under 35 U.S.C. 101 for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection.
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-6 and 11 under 35 U.S.C. 101, Applicant argues the following:
“It is believed that the amendment of claim 1 overcomes this objection, as claim 1 now recites “identifying individuals based on the measured NMT2 levels ... above an NMT2 threshold level in ... a control individual”.
Specifically, the “or” step from claim 1 has been removed and instead now positively recites the identification of individuals with NMT2 levels above the threshold.
Furthermore, the preamble of claim 1 has been changed to a “method of screening for colorectal cancer’, which is precisely what is being done by the last two steps of the claim.
While Applicant respectfully accepts the Examiner's comments regarding each application being examined on its own merits, Applicant respectfully notes, for the Examiner's reference only, that the “identifying” language used in claim 1 was suggested by US Examiner Srikanth Patury to overcome the same issue in co-pending US Patent Application 15/309,891, which was allowed on July 21, 2022. In view of the foregoing, further and more favorable consideration is respectfully requested.”
	Response
	The treatment step is still conditional, because it applies only to individuals identified as having NMT2 level above threshold. The rejection is maintained.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/647,478 (filed May 27, 2015) which is a 371 of PCT/CA2013/50913, filed November 28, 2013, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, the priority application does not teach performing a biopsy on a tissue sample removed during the colonoscopy or sigmoidoscopy, therefore the priority date of the instant claims is April 5, 2018.
Maintained Rejections
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a correlation between a level of NMT2 in a subject and the presence of colorectal cancer, which is a naturally-occurring correlation. 
The claims require collection of a whole blood sample and determination of gene expression (either mRNA or protein) for the NMT2 gene.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exception (see below).
This judicial exception is not integrated into a practical application because the recited step of determining gene expression in a sample is well understood, conventional and routine in the art, as evidenced by the PubMed search for “gene expression” AND “colorectal cancer” AND (mRNA OR protein), which returned 3370 results, from about 1986-2012 (provided with a previous office action).
Finally, the treatment step does not provide integration into the practical application since it is a conditional step: colonoscopy or sigmoidoscopy is performed if the patient’s NMT2 level is higher than the threshold. Further, colonoscopy and sigmoidoscopy as well as biopsy are not treatments, but diagnostic methods.  
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
Claim Objections
10.	Claims 1-6 and 11 are objected to because of the following informalities: claim 1 contains two “and” connectors between the steps, where only one should be present between the last two steps.  Appropriate correction is required.
New Grounds for Rejection
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 1-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srivastav (WO 2014/082178 A1; published June 2014) and Sehgal et al. (Gut, vol. 61, Supp 2, p. A387, 2012).
	A) Regarding claim 1, Srivastav teaches a method of screening for colorectal cancer, comprising:
	obtaining a whole blood sample from an individual (page 5, lines 9-10);
	enriching the whole blood sample for CD4 cells, peripheral blood monocyte cells, T-cells, CD8+ cells or combinations thereof, thereby providing an enriched whole blood sample (page 5, lines 11-13);
	measuring NMT2 level in the enriched whole blood sample (page 8, lines 21-26; page 9, lines 9-24);
	identifying individuals based on the measured NMT2 levels in their enriched blood samples above an NMT2 threshold level in an enriched whole blood sample from a control individual who does not have colorectal cancer (page 8, lines 21-26; page 9, lines 9-24); and
	performing a sigmoidoscopy or colonoscopy on the individual with measured NMT2 level greater than the NMT2 threshold level (page 9, lines 28-30).
	Regarding claim 2, Srivastav teaches individuals at risk of developing colorectal cancer or suspected of having CRC (page 4, lines 29-30).
	Regarding claims 3-5, Srivastav teaches detection NMT2 using primers, probes or antibodies specific for NMT2 (page 9, lines 4-5; page 10, lines 1-11).
	Regarding claim 6, Srivastav teaches humans (page 10, line 20).
	Regarding claim 11, Srivastav teaches not measuring the level of NMT1 (page 10, lines 14-15).
	B) Srivastav does not teach that colonoscopy or sigmoidoscopy is followed by biopsy to confirm diagnosis.
	c) Regarding claims 1-6 and 11, Sehgal et al. teach that on average six biopsies are required to confirm cancer diagnosis after endoscopy (Abstract PWE-220).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have performed biopsies after coloscopy in subjects at risk for CRC in the method of Srivastav as suggested by Sehgal et al. The motivation to do so is provided by Sehgal et al. (last paragraph of the Abstract):
	“Patients who have fewer biopsies are more likely to require repeat endoscopy for histological confirmation with subsequent delays in diagnosis. We recommend obtaining a minimum of six endoscopic biopsies in patients with suspected macroscopic CRC to confirm the diagnosis histologically and prevent a repeat endoscopy.”
14.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 8, 2022